MEMORANDUM **
Jorge Ibarra Lopez and Florentina Ibarra seek review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and petitioners do not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.